First Office Action on the Merits
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 8,114,862; 8,410,083; 8,445,472; 9,243,027; 9,650,409 and 10,800,807. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims of the cited patents recite compounds/compositions/methods of use which overlap with the instant claims. For example, the claims recite compounds/compositions/methods of use there of compounds encompassed by the formula:

    PNG
    media_image1.png
    185
    289
    media_image1.png
    Greyscale
wherein, R1 is hydroxyl; R2 is hydrogen or hydroxyl; R4 is 
5 is alkyl; R6 is hydrogen; R7 is hydrogen; R8 is hydrogen; R9 is hydrogen or taken together R8 and R9 form a carbonyl; and R10 is hydroxyl or SO3H. Therefore, the instant claims are rendered anticipated/obvious by the claims of the cited references.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/010,505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited copending application recite compounds/compositions/methods of use which overlap with the instant claims. For example, the claims recite compounds/compositions/methods of use there of compounds such as,

    PNG
    media_image2.png
    145
    524
    media_image2.png
    Greyscale
(see for example, reference claim 34).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving, lessening, reducing and ameliorating, does not reasonably provide enablement for eliminating or preventing. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary. When the above factors are taken into consideration, the examiner's position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.

Briefly, the instant claims are drawn to a method for treating or preventing a disease selected from metabolic disease, inflammatory disease, liver disease, autoimmune disease, cardiac disease, kidney disease, cancer, and gastrointestinal disease. The present specification defines “treating” and “preventing” as:

The term "preventing", as used herein means, to completely or almost completely stop a disease state or condition, from occurring in a patient or subject, especially when the patient or subject is predisposed to such or at risk of contracting a disease state or condition. Preventing can also include inhibiting, i.e. arresting the development, of a disease state or condition, and relieving or ameliorating, i.e. causing regression of the disease state or condition, for example when the disease state or condition may already be present.
See page 13, lines 8-15
As defined by the present specification, the claimed invention is inclusive of eliminating and preventing the claimed diseases which is interpreted to mean that the
disease will entirely cease to manifest after administration of the compound. Applicant has not demonstrated curing of any disease in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and curing of a disease.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing any of disease in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually .

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for obesity, insulin sensitivity, cholestasis and bile desaturation, does not reasonably provide enablement for metabolic disease, inflammatory disease, liver disease, autoimmune disease, cardiac disease, kidney disease, cancer, and gastrointestinal disease in general. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP § 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (Fl) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
The instant claims recite the treatment or prevention of metabolic disease, inflammatory disease, liver disease, autoimmune disease, cardiac disease, kidney disease, cancer and gastrointestinal disease or diseases in general. The present specification discloses assays useful in determining the affinity of the compounds on FXR and TGR5 receptors (see Examples 8, 9, 20 and 21).
However, there is a lack of correlation of treating every disease encompassed by the instant claims, such as, every autoimmune disease, with the administration of the claimed compounds.
The state of the pharmaceutical art is such that screening in vitro and in vivo is utilized to determine the desired effect of pharmaceuticals. There is no absolute predictability of pharmaceuticals and, thus, one of ordinary skill in the art would not accept any therapeutic regimen on its face.
In re Fisher, 427 F 2d. 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is needed in order to satisfy the statute.
Here, the instantly claimed invention is highly unpredictable because the skilled artisan in the art would recognize the differences in the treatment of the vast array of conditions encompassed by "autoimmune disease”.

(1)	Breadth of claims. 
(a) Scope of the compounds.
(b) Scope of the diseases covered. The “autoimmune diseases” are processes that can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There are dozens of such diseases, which have fundamentally different mechanisms and different underlying causes, often unknown. Autoimmune diseases constitute a diverse collection of disorders in which dysregulated innate and adaptive immunity results in production of autoantibodies, autoreactive T-cell clones, and tissue damage including necrosis, scarring and organ dysfunction. There is no single mechanism to explain the initiation, course and natural history of autoimmune diseases generally.
There is a loosely connected group of “lupus” diseases. These include 1. Cutaneous Lupus: This includes a wide assortment of forms Acute cutaneous lupus erythematosus (ACLE), Subacute cutaneous lupus erythematosus (SOLE) are the two 
3. Drug-induced lupus erythematosus (DILE), a side effect of long-term use of certain
medications; 4. Neonatal lupus, a condition acquired from the passage of maternal autoantibodies (anti-Ro/SSA or anti-La/SSB) which can affect the skin, heart and
blood of the fetus and newborn; and 5. “Lupus in Overlap”, in which a form of lupus overlaps with rheumatoid arthritis, Myositis, Sjogren's Syndrome, Mixed Connective Tissue Disease (generally polymyositis-dermatomyositis plus Scleroderma), or Scleroderma. These are now considered specific syndromes, not merely a case of a person happening to have two disorders.
There is a group of autoimmune blistering disorders including Dermatitis herpetiformis (DH), associated with a gluten-sensitive enteropathy (GSE), Bullous pemphigoid (BP) characterized by the presence of IgG autoantibodies specific for certain hemidesmosomal BP antigens, pemphigus vulgaris (PV), pemphigus foliaceus, and paraneoplastic pemphigus.
Cryopyrin-associated periodic syndrome (CAPS) is a spectrum of disorders 

the Muckle-Wells syndrome, and neonatal-onset multisystem inflammatory disease.
Autoimmune Disorders of the Lung is a group including idiopathic nonspecific interstitial pneumonia (NSIP), asthma, Idiopathic Bronchiolitis Obliterans, Idiopathic Pulmonary Fibrosis, Idiopathic pulmonary alveolar proteinosis (I-PAP), and Goodpasture	Syndrome. Collagen Vascular Diseases of the Lung are thought to often have an autoimmune component.
Idiopathic Inflammatory Myopathies (IIM) constitutes a heterogeneous group of diseases includes Primary idiopathic polymyositis, Primary idiopathic dermatomyositis, Polymyositis or dermatomyositis with malignancy, Juvenile dermatomyositis (or
polymyositis), Polymyositis or dermatomyositis associated with other connective tissue diseases, Inclusion body myositis (IBM), Granulomatous Myositis,) Eosinophilic myositis, Focal Myositis and Orbital myositis.
Autoimmune neuritis is any inflammation of the nerves arising from the body’s own immune system, and includes Guillain-Barre Syndrome and Miller Fisher Syndrome. GBS is often preceded by a viral or bacterial infection, surgery, immunization, lymphoma, or exposure to toxins. Demyelination occurs in peripheral nerves and nerve roots, and weakness of respiratory muscles and autonomic dysfunction may occur. Miller Fisher Syndrome involves oculomotor dysfunction, ataxia, and loss of deep tendon. The ataxia is produced by peripheral sensory nerve dysfunction. Facial weakness and sensory loss may also occur. The process is mediated by autoantibodies directed against a component of myelin found in peripheral nerves.

The Autoimmune hepatobiliary diseases (AIHBD) comprise autoimmune hepatitis, primary biliary cirrhosis, primary sclerosing cholangitis and the overlap syndromes.
Polyglandular autoimmune (PGA) syndromes occur as Type | (also called Whitaker syndrome), Type II (which is autoimmune Addison's disease in combination
with thyroid autoimmune diseases and/or type 1 diabetes mellitus) and Type III (which exists as PAS 111A - Autoimmune thyroiditis with type 1 diabetes mellitus; PAS NIB - Autoimmune thyroiditis with Pernicious Anemia, and PAS 111C - Autoimmune thyroiditis with vitiligo and/or alopecia and/or other organ-specific autoimmune disease, notably Celiac's, hypogonadism, and Myasthenia gravis)).
One broad category is the antibody mediated diseases, which includes (in addition to certain forms of the lupus family and some other disorders discussed above) Castleman's disease, Antibody-mediated autoimmune myocarditis, autoimmune hemolytic anemia (AIHA), myasthenia gravis, Lambert-Eaton myasthenic syndrome (LEMS), multifocal motor neuropathy, Graves' disease, Idiopathic thrombocytopenic purpura, Primary Sjogren’s syndrome, stiff person syndrome, Relapsing polychondritis, Pure white cell aplasia, Epidermolysis bullosa acquisita, cramp-fasciculation syndrome and Isaacs syndrome (acquired neuromyotonia), although, in some cases, these are 

Other known autoimmune disorders, or disorders generally considered to be autoimmune also include Scleroderma, Autoimmune polyendocrinopathy-candidiasis- ectodermal dystrophy (APECED), Meniere's disease, Omenn syndrome, Idiopathic neutropenia, Premature ovarian failure, Idiopathic hypoparathyroidism, autoimmune uveitis, rheumatoid arthritis, and Addison's disease. There is also Silent thyroiditis, atrophic gastritis, idiopathic thrombocytopenic purpura, thrombotic thrombocytopenic purpura, hemolytic anemia, paroxysmal cold haemoglobinuria (PCH), Wegener's granulomatosis, polyarteritisnodosa, erythema nodosum leprosum, Guillain-Barre syndrome (GBS), allergic encephalomyelitis, acute necrotizing hemorrhagic encephalopathy, idiopathic bilateral progressive sensorineural hearing loss (IPBSNHL), aplastic anemia, pure red cell anemia, polychondritis, Stevens-Johnson syndrome, Alopecia areata, idiopathic sprue, lichen planus, Graves ophthalmopathy, sarcoidosis, type | diabetes, autoimmune optic neuritis, uveitis posterior, Reiter's syndrome, inflammatory bowel disease, Essential Mixed Cryoglobulinemia, Chronic Inflammatory Polyneuritis (CIPD), CREST Syndrome, Antiphospholipid Syndrome, Retroperitoneal Fibrosis, Juvenile rheumatoid arthritis (JRA), Celiac disease, Vitiligo, “immune dysregulation, polyendocrinopathy, enteropathy, X-linked syndrome” (IPEX), Autoimmune Atherosclerosis, autoimmune autonomic ganglionopathy, Cogan's syndrome, Chagas’ disease and many, many more.
In addition, there are a number of disorders in which it is unclear whether these should or should not be considered as autoimmune. Consider Autism, Primary sclerosing cholangitis (PSC), Multiple Sclerosis, Idiopathic pulmonary fibrosis, 
Further, there are always new possibilities of disorders which may or may not be autoimmune. As a recent example, there is some evidence from mice studies that OCD might well have an immune component, so OCD may, or may not, be embraced by these claims. 
(2)	The nature of the invention and predictability in the art: The invention is directed toward medicine and is therefore physiological in nature. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F. 2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3)	Direction or Guidance: That provided is very limited. The dosage range information provided is about 0.01-5000 mg. Further, it is completely generic. That is, it is the same dosage for all disorders listed in the specification, which is a very substantial range of disorders. 
(4)	State of the Prior Art: 

(6)	Skill of those in the art: Generally speaking, the skill level in the art of immune drugs is poor, for at least two structural reasons. Unlike many other areas of medicine, researchers still cannot define what’s normal for the immune system. Science has yet to determine which kinds of cytokines or which types of T cells should be the benchmarks of immune function, let alone what the normal level should be. In addition, animal testing relies heavily on mice, but mice are understood to make a lousy model for the human immune system, since the rodent’s immune system has adapted to safeguard a small, short-lived animal that scurries around with its nose in the dirt. Hundreds of
clinical trials have been based on curing mice, but almost none have led to clinical treatments. For example, injecting MBP (myelin basic protein) into mice causes a condition similar to multiple sclerosis, which can be prevented in mice by doses of proteins that blunt the immune reaction to MBP. But clinical trials of these protective proteins had to be stopped because they made some people with multiple sclerosis worse. Thus, it is well known that mouse tests do not correlate with success in humans.
In terms of specific disease, this very much depends on the particular art area. 
I.	There are both chronic and acute “autoimmune diseases”, most of which lack satisfactory treatment. The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task. In fact, there are four basic mechanisms underlying autoimmune disease: 1. Antibody mediated diseases: a specific antibody exists targeted against a particular antigen (protein), which leads to its destruction and signs of the disease. Examples are: auto-immune mediated hemolytic anemia, where the target is on the surface of the red blood cell; myasthenia gravis 
2. Immune-complex-mediated diseases: antibodies are produced against proteins in the body. These combine into large molecules that circulate around the body. In systemic lupus erythematosus (SLE) antibodies are formed against several components in the cell's nucleus (hence the anti-nuclear antibody test (ANA) for SLE). Most notably antibodies are made against the body's double stranded DNA, and form circulating soluble complexes of DNA and antibody, which break down in skin causing an
increased sensitivity to ultraviolet light and a variety of signs. As the blood is filtered through the kidneys, the complexes are trapped in the glomeruli and blood vessels, causing the kidney to leak protein - glomerulonephritis. They also cause leakage in other blood vessels, and there may be hemorrhaging, as well as accumulating in synovial fluid and causing signs of arthritis and joint pain. Rheumatoid arthritis results from immune complexes (IgM class antibody called rheumatoid factor) against part of the patient's own immune system (part of its IgG molecules). These form complexes that are deposited in the synovia of the joint spaces causing an inflammatory response, joint swelling, and pain. The collagen and cartilage of the joint breaks down and is eventually replaced by fibrin which fuses the joints - ankylosis. 3. Antibody and T Cell- mediated diseases: T cells are one of two types (the other being B-cells), which mediate immune reactions. Upon exposure to a particular antigen, they become programmed to search for and destroy that particular protein in future. Once a patient has been exposed to an antigen, he will be able to mount a much faster response to it the next time it encounters it. This is the basis of vaccination. Thyroiditis (autoimmune 
antigen and antibody react they may activate a series of serum enzymes (the complement system) whose end result is either the lysis (breakup) of the antigen molecule or to make it easier for phagocytic cells like the macrophages to destroy it. Patients with deficiencies in enzymes activated early in the complement system develop autoimmune diseases like SLE. Thus, with such differing mechanisms, it is not logical that a treatment for autoimmune diseases generally can be found.

ll.	Autoimmune disorders are among the most complex and difficult to understand of all major categories of human disease. An example of this is scleroderma, which kills thousands of Americans every year. It is not even clear if the disorder is best understood as a vascular disease, a fibrotic disease, or an immune disease. Its cause— or causes—remains murky. Its molecular mechanisms or genetic origins have never been nailed down. Partially as a result, no compound has ever been established as effective in treating the disorder itself. While anti- TGF- (3 drugs have been given to reduce fibrotic scars, and ACE inhibitors provided to protect the kidneys, and still others are given to combat pulmonary hypertension, none of these combat sclerodermas itself. 

Ill.	CAPS can be treated only with monoclonal antibodies against interleukin 1 or interleukin 1(3, a modality useless against most autoimmune disorders, which don’t involve IL1.

IV.	One of ordinary skill in the art knows that the assorted forms of lupus differ both in their origins, mechanism of action and treatment. As a result, there is no such thing as a general treatment for all disorders under “lupus”. For example, anti-malarials are sometimes used in DILE, but not neonatal lupus. Some immunosuppressants can be used for SLE but, unless there were skin rashes, not DILE. Treatments for Lupus in Overlap always is tailored to the overlapped disorder e.g. hydroxychloroquine (Plaquenil) for Lupus in Overlap, when the overlapped disorder is Sjogren's, which would not be used if the overlap disorder were Myositis.
Developing treatments for SLE has proved exceptionally difficult. Development of treatments for SLE has been greatly hindered by several factors: 
a)	SLE is a complex and poorly understood disease. There has been a failure to explain clearly the etiology and pathogenesis of SLE. The understanding of the genetics of SLE is still rudimentary, and insight into pathogenesis of most of the clinical 
b)	The process of drug development is difficult in SLE because of the considerable inhomogeneity of SLE. There are no specific pathognomonic markers. Instead, there are 11 official criteria, but only four are needed for a diagnosis of SLE, so that 330 diagnostic combinations are theoretically possible. Thus, two patients could each separately satisfy the minimum of 4 with not one overlapping item. As a result, designing experiments is exceptionally difficult, in terms of factors such as parameters recruitment for patients, and evaluating the complex outcome measures. Because SLE is a multisystem disease, there is no one generally accepted scoring system, but instead there are in use different scoring paradigms, including BILAG, SLEDAI, SIS, ECLAM, and SLAM. 
c)	There is a high level of unpredictability of disease course in a given SLE patient. The disease can wax and wane without any pharmacological intervention, which inevitably increases the background noise that reduces the statistical power of a trial. 
d)	Murine animal models, while useful in studying many aspects of mechanism, show a progressive, unrelenting course in contrast to the remitting/exacerbating pattern seen in most humans. Moreover, the degree of efficacy seen in the murine models appears to surpass grossly what can be achieved in humans. 
e)	There is some evidence that patients with SLE display pharmacokinetics and 


Just since 2000, tests with Atacicept and rituximab (both of which induce B cell depletion), abatacept, I DEC-131 and BG9588 (all of which inhibit co-stimulatory
molecules necessary for T-cell activation), edratide™ (TV-4710, which tolerizes T cells), abetimus (which tolerizes B cells), mycophenolate (which suppresses the proliferation of T and B lymphocytes, the formation of antibodies and the glycosylation of adhesion molecules), and eculizumab (a complement blockade agent), and have proved disappointing in controlled studies, again attesting to the low skill in the art of getting drugs which initially (and even in Phase Il testing) looked very promising, to actually work against SLE. These efforts sometimes came after massive efforts. Work on abetimus (LUP-394, Riquent™) went on for 15 years, and now appears that it may be abandoned. BENLYSTA™ (belimumab), a human monoclonal antibody drug which inhibits the biological activity of a protein called B-lymphocyte stimulator has shown some promising results, but has yet to be established as effective for SLE in general, and in 2009 reported disappointing results in a significant trial. Indeed, as of 2009, no new agent for SLE has been added in the last 30 years, clear evidence of low skill level in this art.

V.	No study has firmly established any reliable treatment for Inclusion body Myositis. Other examples of what are generally considered pharmaceutically untreatable autoimmune disorders include celiac disease, APECED, scleroderma and ALS. Medicines can be given to relieve symptoms, e.g. replace missing hormones, 

VI.	Unlike most autoimmune disorders, some, notably myasthenia gravis and Goodpasture's syndrome, feature autoantibodies which are themselves pathogenic. 

VII. Some autoimmune disorders can have unusual or complex features. For example, following thymus transplantation, the recipients thymocytes would use the donor thymus cells as models when going through the negative selection to recognize self-antigens, i.e. cells in the graft that make the recipient's T cells act like donor T cells, a feature obviously not seen in other autoimmune disorders (assuming that this even qualifies as an autoimmune disorder). 
(7)	The quantity of experimentation needed: Especially in view of points 1 and 6, the amount is expected to be high.
Because of the sheer scope of this claim language, dozens of unrelated diseases will have to be tested.

MPEP § 2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutically acceptable salts, does not reasonably provide enablement for solvate, hydrate or prodrug thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Factors to be considered in making an enablement rejection are summarized as: a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in the art, g) the predictability or unpredictability of the art, and h) the breadth of the claims.
The instant claims recite a compound or a pharmaceutically acceptable salt, solvate, hydrate or prodrug thereof.
The claims, insofar as they embrace solvates are not enabled. The present specification merely mentions the Applicant’s intention to make solvates or hydrates, without teaching the preparation thereof. As stated in Morton International Inc, v. Cardinal Chemical Co., 28 USPQ2d 1190, 1194 (Fed. Cir. 1993):
The specification purports to teach, with over fifty examples, the preparation of the claimed compounds ... However... there is no evidence that such compounds exist... [T]he examples ... do not produce the postulated compounds ... [T]here is ... no evidence that such compounds even exist. 
The same circumstance appears to be true here. There is no evidence that solvates or hydrates of these compounds actually exist; if they did, they would have 
See MPEP 2164.01 (a), discussed supra, justifying the conclusion of lack of enablement commensurate with the claims. Without guidance in the present application, undue experimentation will be required to practice Applicant’s claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 1-3, 11 and 15-17 recite the claimed compounds or a pharmaceutically acceptable salt, solvate, hydrate or “prodrug” thereof. The term “prodrug” is not understood in the art to have any finite limit scope, i.e., there is no clear boundary and the present specification lacks limiting definitions of said term (see page 22, lines 8-26 of the present specification);
Claims 2, 3 and 11 recite a compound “having” the structure of formula III or IIIA or Ih3e. The use of the transitional term “having”, which is synonymous with “comprising”, “including”, “containing” or “characterized by” is inclusive or open- 
Claims 12 and 13 recites Ig3e, Ih3e, Ic3e, etc. without structures that correspond with said nomenclatures. Therefore, the claims are dependent on the present specification to give meaning to the claimed invention. However, although, a claim is interpreted in light of the specification, the general rule is that the claim should be self-contained. That is, it should not rely upon the specification to give it meaning. Ex parte Fressola, 27 USPQ 2d 1609 (BPAI 1993).
For these reasons, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sato et al. (Journal of Medicinal Chemistry, published on the web on February 29, 2008).
Sato et al. teaches the compound

    PNG
    media_image3.png
    191
    240
    media_image3.png
    Greyscale
as a potent and selective agonist for TGR5 and as well as the role of TGR5 in metabolic homeostasis. Thus, the role of bile acids as alternative therapeutics to treat metabolic diseases such as obesity, diabetes and metabolic syndrome (see the entire article, especially paragraph bridging pages 1831-1832 and Figure 1, compound 1; page 1837, 1st paragraph; page 1839, 3rd paragraph). The compound, composition and method of use thereof as taught by Sato are encompassed by the instant claims.
The recitation of a “kit” in claim 17 is noted.  However, as recognized by MPEP § 2112.01, nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, such as a label, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Claim(s) 1, 2 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pellicciari et al. (J. or Medicinal Chem., 2004).
Pellicciari et al. teaches bile acid derivatives such as,

    PNG
    media_image4.png
    176
    325
    media_image4.png
    Greyscale
, as FXR agonists and, thus, useful in treatment of
cholestasis or hyperlipidemia (see the entire article, especially Abstract; page 4559, 3rd  paragraph; page 4562, compound 20; pages 4562-4564, Biological Results and Discussion). The compound, composition and use taught by the reference are encompassed by the instant claims.
The recitation of a “kit” in claim 17 is noted. However, as recognized by MPEP § 2112.01, nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, such as a label, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (Journal of Medicinal Chemistry, published on the web on February 29, 2008). 
Sato et al. teaches the compound

    PNG
    media_image3.png
    191
    240
    media_image3.png
    Greyscale
as a potent and selective agonist for TGR5 and as well as the role of TGR5 in metabolic homeostasis. Thus, the role of bile acids as alternative therapeutics to treat metabolic diseases such as obesity, diabetes and metabolic syndrome (see the entire article, especially paragraph bridging pages 1831-1832 and Figure 1, compound 1; page 1837, 1st paragraph; page 1839, 3rd paragraph). 
The instant claims differ from the reference by reciting a pharmaceutically acceptable salt (see for example, instant claim 14).
However, the court has held that forming salts from known compounds are prima facie obvious. In re Williams, 89 USPQ 396 (CCPA 1951).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        











NOTICE TO COMPLY WITH THE SEQUENCE DISCLOSURE REQUIREMENTS


This application contains sequence disclosures that are encompassed by the
definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1)
and (a)(2). However, this application fails to comply with the requirements of 37 CFR
1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To
Comply With Requirements For Patent Applications Containing Nucleotide Sequence
And/Or Amino Acid Sequence Disclosures.
Applicant is requested to review the present specification for sequence
disclosures. 
Applicant is given THREE MONTHS from the mailing date of this letter within
which to comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with
these requirements will result in ABANDONMENT of the application under 37 CFR
1.821(g). Extensions of time may be obtained by filing a petition accompanied by the
extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant
extend the period for reply beyond the SIX MONTH statutory period. Direct the reply to
the undersigned. Applicant is requested to return a copy of the attached Notice to
Comply with the reply.